         Case 2:19-cv-01603-LSC-SGC Document 10 Filed 09/30/20 Page 1 of 2                        FILED
                                                                                         2020 Sep-30 PM 02:39
                                                                                         U.S. DISTRICT COURT
                                                                                             N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

    TIMOTHY MCCULLOCH,                         )
                                               )
          Petitioner,                          )
                                               )
    v.                                         )   Case No. 2:19-cv-01603-LSC-SGC
                                               )
    JIMMY THOMAS, et al.,1                     )
                                               )
          Respondents.                         )

                             MEMORANDUM OPINION
         On September 4, 2020, the magistrate judge entered a report recommending

this petition for writ of habeas corpus, filed pursuant to 28 U.S.C. § 2254, be denied

and dismissed with prejudice. (Doc. 9). The report advised the parties of their rights

to file specific written objections within fourteen (14) calendar days. (Id. at 33-34).

Neither party has filed objections.

         After careful consideration of the record in this case and the magistrate judge’s

report, the court ADOPTS the report and ACCEPTS the recommendation. In

accordance with the recommendation, the court finds the petitioner’s claims are due




1
  McCulloch initially named as a respondent Mary Cooks in her capacity as Warden of Fountain
Correctional Facility, where McCulloch was imprisoned when he filed the petition. See Rumsfeld
v. Padilla, 542 U.S. 426, 435 (2004); Rule 2(a), Rules Governing Section 2254 Cases. McCulloch
has since been transferred to Bibb Correctional Facility, where Jimmy Thomas is the warden.
Accordingly, Thomas is SUBSTITUTED for Cooks as a respondent, and the Clerk of Court is
DIRECTED to amend the docket sheet accordingly.
     Case 2:19-cv-01603-LSC-SGC Document 10 Filed 09/30/20 Page 2 of 2




to be denied and dismissed with prejudice. Additionally, pursuant Rule 11 of the

Rules Governing 2254 Proceedings, a certificate of appealability will be denied.

      A separate order will be entered.

      DONE and ORDERED on September 30, 2020.



                                              _____________________________
                                                      L. Scott Coogler
                                                 United States District Judge
                                                                                160704




                                          2
